



EXHIBIT 10.1




 
 
Barclays Bank PLC
5 The North Colonnade
Canary Wharf, London E14 4BB
Facsimile:+44(20)77736461
Telephone: +44 (20) 777 36810
 
c/o Barclays Capital Inc.
as Agent for Barclays Bank PLC
745 Seventh Ave
New York, NY 10019







 
 
DATE:
February 12, 2018
 
 
TO:
Juniper Networks, Inc.
 
 
Attention:
Chief Financial Officer
Facsimile:
(408) 745-2100
Telephone:
(408) 745-2000
Email:
kmiller@juniper.net
 
 
FROM:
Barclays Capital Inc., acting as Agent for Barclays Bank PLC
TELEPHONE:
(212) 412-4000
 
 
SUBJECT:
Share Repurchase Transaction



The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between Barclays Bank PLC
(“Dealer”), through its agent Barclays Capital Inc. (the “Agent”), and Juniper
Networks, Inc. (“Counterparty”) on the Trade Date specified below (the
“Transaction”). This Confirmation constitutes a “Confirmation” as referred to in
the Agreement specified below. Dealer is not a member of the Securities Investor
Protection Corporation (“SIPC”). Dealer is authorized by the Prudential
Regulation Authority and regulated by the Financial Conduct Authority and the
Prudential Regulation Authority.


The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Confirmation. For
purposes of the Equity Definitions, the Transaction shall be deemed to be a
Share Forward Transaction.


Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.


1.This Confirmation evidences a complete and binding agreement between Dealer
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of and be subject to an
agreement in the form of the ISDA 2002 Master Agreement (the “Agreement”) as if
Dealer and Counterparty had executed an agreement in such form (without any
Schedule and with such other elections set forth in this Confirmation except for
(i) the election that subparagraph (ii) of Section 2(c) will not apply to the
Transactions and (ii) the election that the “Cross Default”





--------------------------------------------------------------------------------





provisions of Section 5(a)(vi) shall apply to Dealer and Counterparty, with a
“Threshold Amount” of 3% of Dealer’s shareholders’ equity for Dealer and with a
“Threshold Amount” of $100,000,000 for Counterparty, (provided that (a) the
phrase “or becoming capable at such time of being declared” shall be deleted
from clause (1) of such Section 5(a)(vi) of the Agreement and (b) the following
sentence shall be added to the end thereof: “Notwithstanding the foregoing, a
default under subsection (2) hereof shall not constitute an Event of Default if
(i) the default was caused solely by error or omission of an administrative or
operational nature; (ii) funds were available to enable the party to make the
payment when due; and (iii) the payment is made within two Local Business Days
of such party’s receipt of written notice of its failure to pay.”)) on the Trade
Date. In the event of any inconsistency among this Confirmation, the Equity
Definitions or the Agreement, the following will prevail for purposes of the
Transaction in the order of precedence indicated: (i) this Confirmation; (ii)
the Equity Definitions; and (iii) the Agreement. The parties hereby agree that
no transaction other than the Transaction to which this Confirmation relates
shall be governed by the Agreement. “Other ASR Transaction” shall mean the
accelerated share repurchase transaction with the Transaction Reference Number
provided to Dealer by Counterparty the Exchange Business Day after Trade Date of
even date herewith between the Counterparty and Wells Fargo Bank, National
Association.


2.
The terms of the particular Transaction to which this Confirmation relates are
as follows:



General Terms:
Trade Date:
February 12, 2018

Seller:
Dealer

Buyer:
Counterparty

Shares:
The Common Stock, par value USD 0.00001 per share, of Counterparty (Ticker
symbol “JNPR”).

Prepayment:
Applicable.

Prepayment Amount:
As specified in Schedule A

Prepayment Date:
One Exchange Business Day following the Trade Date.

Initial Shares:
As specified in Schedule A.

Initial Share Delivery:
Dealer shall deliver a number of Shares equal to the Initial Shares to
Counterparty on the Initial Share Delivery Date in accordance with Section 9.4
of the Equity Definitions, with the Initial Share Delivery Date being deemed to
be a “Settlement Date” for purpose of such Section 9.4.



Initial Share Delivery Date:
One Exchange Business Days following the Trade Date.



Exchange:
The New York Stock Exchange.



Related Exchange(s):
The primary U.S. exchange on which options or futures with respect to the Shares
are traded.

Relevant Day
Each day that is (i) listed in Schedule A and every second Scheduled Trading Day
after the last day so listed (such day determined as of the Trade Date), in each
case that occurs prior to the completion of all payments and deliveries under
the Transaction and (ii) an Exchange Business Day.



Relevant Contract Day:
Each day listed in Schedule A and every second Scheduled Trading Day after the
last day so listed (such day determined as of the Trade Date), in each case that
occurs prior to the completion of all payments and deliveries under the
Transaction.



Calculation Agent:
Dealer; provided that all determinations made by the Calculation Agent shall be
made in good faith and in a commercially reasonable manner. Following any
calculation by the Calculation Agent hereunder, upon a prior written request by
Counterparty, the Calculation Agent will provide to Counterparty by e-mail to
the e-mail address provided by Counterparty






--------------------------------------------------------------------------------





in such a prior written request a report (in a commonly used file format for the
storage and manipulation of financial data) displaying in reasonable detail the
basis for such calculation; and provided further that no transferee of the
Transaction in accordance with the terms of this Confirmation shall act as
Calculation Agent with respect to such transferred Transaction without the prior
consent of Counterparty, such consent not to be unreasonably withheld.
Calculation Agent shall not be obligated to disclose any proprietary models or
proprietary information used by it for such determination or calculation.
Notwithstanding anything to the contrary in this Confirmation, the Calculation
Agent shall not adjust the Relevant Contract Days.
Valuation:


Trading Period:
The period of consecutive Relevant Days from, and including, the first Relevant
Day following the Trade Date to, and including, the Maximum Maturity Date, as
specified in Schedule A; provided that, with respect to the entire Transaction,
Dealer may designate any Relevant Day on or after the Minimum Maturity Date (as
specified in Schedule A) and prior to the Maximum Maturity Date as the last
Relevant Day of the Trading Period (an “Acceleration”). Dealer shall notify
Counterparty of any designation made pursuant to this provision on or prior to
the Relevant Day immediately following such designated day; provided, that if
Dealer expects that the Number of Shares to be Delivered will be a negative
number as a result of any Acceleration prior to the Maximum Maturity Date, then
Dealer shall use its commercially reasonable efforts to provide Counterparty
notice of any such Acceleration at least two (2) Relevant Days prior to any such
proposed Acceleration.

Market Disruption Event:
Section 6.3(a) of the Equity Definitions shall be amended by deleting the words
“at any time during the one hour period that ends at the relevant Valuation
Time, Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time,
as the case may be” and replacing them with the words “at any time during the
regular trading session on the Exchange, without regard to after hours or any
other trading outside of the regular trading session hours”, by amending and
restating clause (a)(iii) thereof in its entirety to read as follows: “(iii) an
Early Closure that the Calculation Agent determines is material using a
commercially reasonable manner” and by adding the words “or (iv) a Regulatory
Disruption” after clause (a)(iii) as restated above.

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.
Final Termination Date:
As specified in Schedule A.

Regulatory Disruption:
A “Regulatory Disruption” shall occur if Dealer determines, in a good faith
commercially reasonable manner, that, based on advice of legal counsel, it is
appropriate in light of legal, regulatory or self-regulatory requirements or
related policies or procedures for Dealer (provided that such requirements,
policies and procedures relate to legal, self-regulatory or regulatory issues
and are generally applicable in similar situations and applied in a consistent
manner in similar ASR transactions) to refrain from all or any part of the
market activity, in order to establish or maintain a commercially reasonable
hedge position, in which it would otherwise engage in connection with the
Transaction. Dealer shall notify Counterparty as soon as practicable (but in no
event later than two Scheduled Trading Days) that a Regulatory Disruption has
occurred or concluded and, in connection with giving notice that a Regulatory






--------------------------------------------------------------------------------





Disruption has concluded, the Relevant Days affected by such Regulatory
Disruption. For the avoidance of doubt, an e-mail notice to cportman@juniper.net
shall be deemed notice for the purpose of this provision.
Disrupted Day:
The definition of “Disrupted Day” in Section 6.4 of the Equity Definitions shall
be amended by adding the following sentence after the first sentence: “A
Relevant Contract Day on which a Related Exchange fails to open during its
regular trading session will not be a Disrupted Day if the Calculation Agent
determines that such failure will not have a material impact on Dealer’s ability
to engage in or unwind any hedging transactions related to the Transaction”.

Consequence of Disrupted Days:
Notwithstanding anything to the contrary in the Equity Definitions, to the
extent that a Relevant Contract Day during the Trading Period is a Disrupted
Day, the Calculation Agent may in a good faith commercially reasonable manner
postpone the Maximum Maturity Date and/or the Minimum Maturity Date; provided
that in no event shall the Maximum Maturity Date be postponed to a date later
than the Final Termination Date. If any Relevant Contract Day during the Trading
Period is a Disrupted Day, the Calculation Agent shall determine whether (i)
such Disrupted Day is a Disrupted Day in whole, in which case the 10b-18 VWAP
for such Disrupted Day shall not be included for purposes of determining the
Forward Price or (ii) such Disrupted Day is a Disrupted Day only in part, in
which case the 10b-18 VWAP for such Disrupted Day shall be determined by the
Calculation Agent based on Rule 10b-18 eligible transactions in the Shares on
such Disrupted Day taking into account the nature and duration of the relevant
Market Disruption Event, and the weighting of the 10b-18 VWAPs for the relevant
Exchange Business Days during the Trading Period shall be adjusted by the
Calculation Agent in a commercially reasonable manner for purposes of
determining the Forward Price, based on, among other factors, the duration of
any Market Disruption Event and the volume, historical trading patterns and
price of the Shares. The Calculation Agent may determine that any day on which
the Exchange is scheduled to close prior to its normal closing time shall be
considered a Disrupted Day in whole. If a Disrupted Day occurs during the
Trading Period or the Cash Settlement Pricing Period, as the case may be, and
each of the nine immediately following Relevant Contract Days is a Disrupted Day
(a “Disruption Event”), then the Calculation Agent, in its good faith and
commercially reasonable discretion, may deem such Disruption Event to be an
Additional Termination Event, with Counterparty as the sole Affected Party and
the Transaction as the sole Affected Transaction.

Valuation Date:
The last Relevant Day of the Trading Period.

Settlement Terms:
Settlement Method Election:
Not Applicable; provided that if the Number of Shares to be Delivered is a
negative number, Counterparty may elect Cash Settlement in lieu of Physical
Settlement by written notice to Dealer delivered no later than 9:00 a.m. (New
York City time) on the first Relevant Day immediately following the earlier of
(i) notice of the designation of the final day of the Trading Period as a result
of an Acceleration or (ii) the Maximum Maturity Date; provided that Counterparty
on the date of such election shall be deemed to have represented as of such date
that none of the Counterparty and its executive officers and directors is aware
of any material nonpublic information regarding the Counterparty or Shares as of
such date.






--------------------------------------------------------------------------------







Physical Settlement:
Applicable if the Number of Shares to be Delivered is (1) a positive number, in
which case Dealer shall deliver to Counterparty on the Settlement Date the
Number of Shares to be Delivered, or (2) a negative number and Counterparty does
not make the election pursuant to the proviso under “Settlement Method Election”
above, in which case Counterparty shall deliver to Dealer a number of Shares
specified under “Physical Settlement by Counterparty” below, subject to
paragraph 5(g) below. Section 9.11 of the Equity Definitions is hereby modified
by excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws arising as a result
of the fact that Counterparty is the Issuer of the Shares or the fact that any
certificates representing such Shares contain a restrictive legend evidencing
any such restrictions, obligations, limitations or requirements.

Forward Price:
The amount equal to (i) the arithmetic average of the 10b-18 VWAPs for each
Relevant Day in the Trading Period (subject to “Consequence of Disrupted Days”
above) minus (ii) the Discount.

Discount:
As specified in Schedule A.

10b-18 VWAP:
(A) For any Scheduled Trading Day that is not a Disrupted Day, the Rule 10b-18
volume-weighted average price at which the Shares trade as reported in the
composite transactions for all United States securities exchanges on which such
Shares are traded (or, if applicable, any successor Exchange), excluding
(i)trades that do not settle regular way, (ii) opening (regular way) reported
trades in the consolidated system on such Scheduled Trading Day (including, for
the avoidance of doubt, the first reported trade on the Exchange following the
scheduled open of trading on the Exchange), (iii) trades that occur in the last
ten minutes before the scheduled close of trading on the Exchange on such
Scheduled Trading Day and ten minutes before the scheduled close of the primary
trading in the market where the trade is effected, and (iv) trades on such
Scheduled Trading Day that do not satisfy the requirements of Rule 10b-18(b)(3)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), as
determined in good faith and a commercially reasonable manner by the Calculation
Agent, or (B) for any Relevant Day that is a Disrupted Day, an amount determined
in good faith and in a commercially reasonable manner by the Calculation Agent
as the 10b-18 VWAP pursuant to “Consequence of Disrupted Days” above.
Counterparty acknowledges that the Calculation Agent may refer to the Bloomberg
Page “JNPR” <Equity> AQR SEC” (or any successor thereto) for any Relevant Day to
determine the 10b-18 VWAP.

Number of Shares to be Delivered:
A number of Shares equal to the difference between (i) the Share Amount minus
(ii) the Initial Shares; provided that a number of Shares less than a whole
number shall be rounded upward.

Share Amount:
The quotient of the Prepayment Amount divided by the Forward Price.

Settlement Date:
Unless otherwise provided in Physical Settlement by Counterparty or Cash
Settlement by Counterparty, the second Exchange Business Day immediately
following the last Relevant Day of the Trading Period; provided that if the
Number of Shares to be Delivered is a negative number, the Dealer and
Counterparty shall use commercially reasonable efforts to effect such Settlement
Date based on a commercially reasonable period to unwind the hedge immediately
following the Valuation Date.






--------------------------------------------------------------------------------





Physical Settlement by Counterparty:
If Physical Settlement by Counterparty applies, Counterparty shall elect,
subject to paragraph 5(f), that the shares delivered (“Physical Settlement
Shares”) (and any Make-Whole Shares, as such term is defined below) shall be (i)
sold in transactions registered under the Securities Act of 1933, as amended
(the “Securities Act”) (“Free Shares”) with such election being conditional upon
the agreement between Dealer and Counterparty of reasonable and customary
underwriting terms for companies of a similar size or in a similar industry,
including but not limited to customary indemnification and contribution and due
diligence in a manner customarily performed for companies of a similar size or
in a similar industry (subject to customary confidentiality agreements for
transactions of this type) (the “Underwriting Agreement”), or (ii) sold in
transactions exempt from registration under the Securities Act (“Restricted
Shares”). No fractional Shares shall be delivered in connection with Physical
Settlement by Counterparty, and the value of any fractional Share otherwise
deliverable shall be rounded up to the nearest whole Share. All Physical
Settlement Shares delivered shall be freely transferable and free and clear of
any lien, charge or other encumbrance, other than in the case of Restricted
Shares restrictions on transfers relating to the exemption from registration
under the Securities Act.



(a)If Counterparty elects to deliver Free Shares, Counterparty shall deliver a
number of Free Shares equal to the absolute value of the Number of Shares to be
Delivered on the Settlement Date.


(b)If Counterparty elects to deliver Restricted Shares, Counterparty shall
deliver to Dealer an initial number of Restricted Shares on the Cash Settlement
Date (as defined below) as determined by the following formula:
 s
 p

Where,
s = the absolute value of the Cash Settlement Amount (as defined below); and
p = the price per Share determined by Dealer in a commercially reasonable
manner.
In the case of this clause (b), on the Cash Settlement Date, a balance (the
“Settlement Balance”) shall be established with an initial balance equal to the
absolute value of the Cash Settlement Amount. Following the sale of the
Restricted Shares by Dealer, the Settlement Balance shall be reduced by an
amount equal to the aggregate proceeds (net of any commercially reasonable
brokerage and customary private placement fees) received by Dealer upon the sale
of the Restricted Shares. If following the sale of some but not all of the
Restricted Shares, the Settlement Balance has been reduced to zero, no
additional Restricted Shares shall be sold by Dealer and Dealer shall redeliver
to Counterparty any remaining Restricted Shares. If following the sale of the
Restricted Shares, the Settlement Balance has not been reduced to zero, then
Counterparty shall, at its election, (i) promptly deliver to Dealer an
additional number of Shares (the “Make-Whole Shares”) equal to (x) the
Settlement Balance as of such date divided by (y) the price per Restricted Share
determined by Dealer in a commercially reasonable manner (the “Make- Whole
Price”), subject to paragraph 5(o), or (ii) promptly deliver to Dealer cash in
an amount equal to the then remaining Settlement Balance. This provision shall
be applied successively (provided that references to “Restricted Shares” herein
shall be deemed to refer to the previous Make-Whole Shares) until the Settlement
Balance is reduced to zero.





--------------------------------------------------------------------------------





Cash Settlement by Counterparty:
Applicable if the Number of Shares to be Delivered is a negative number and
Counterparty makes the election above pursuant to the proviso under “Settlement
Method Election”, in which case Counterparty shall pay Dealer the absolute value
of the Cash Settlement Amount on the Cash Settlement Date.

Cash Settlement Amount:
The product of (i) the Number of Shares to be Delivered multiplied by (ii) Cash
Settlement Price.

Cash Settlement Price:
The volume weighted average price at which Dealer or an Affiliate of Dealer
executes purchases of a number of Shares equal to the absolute value of the
Number of Shares to be Delivered during the Cash Settlement Pricing Period.

Cash Settlement Pricing Period:
A number of Relevant Days following the Trading Period during which Dealer
purchases a number of Shares, over a commercially reasonable period in order to
unwind a commercially reasonable hedge position, equal to the absolute value of
the Number of Shares to be Delivered.

Cash Settlement Date:
The second Exchange Business Day immediately following the Cash Settlement
Pricing Period.

Settlement Currency:
USD

Adjustments:
Method of Adjustment:
Calculation Agent Adjustment; provided that the Equity Definitions shall be
amended by replacing the words “diluting or concentrative” in Sections 11.2(a),
11.2(c) (in two instances) and 11.2(e)(vii) with the word “economic” and by
adding the words “or the Transaction” after the words “theoretical value of the
relevant Shares” in Section 11.2(a), 11.2(c) and 11.2(e)(vii); provided further
that adjustments for any Potential Adjustment Event (other than pursuant to any
Potential Adjustment Event defined in Sections 11.2(e)(i), 11.2(e)(ii)(A) and
11.2(e)(iii) of the Equity Definitions) may be made to account for changes in
volatility, stock loan rate or liquidity relevant to the Shares or the
Transaction; provided further that the parties agree that open market Share
repurchases by Counterparty, if any, at the prevailing market price shall not be
considered a Potential Adjustment Event, provided further that the repurchase of
Shares pursuant to the Other ASR Transaction shall not be considered a Potential
Adjustment Event. Notwithstanding anything to the contrary in Section 11.2(e) of
the Equity Definitions, a Dividend (as well as any regular quarterly dividend in
an amount equal to or less than the Regular Dividend as specified in Schedule A
(as defined below) shall not constitute a Potential Adjustment Event.

For the avoidance of doubt, whenever the Calculation Agent, Determining Party,
Seller or Dealer is called upon to make an adjustment pursuant to the terms of
this Confirmation or the Equity Definitions to take into account the effect of
an event, the Calculation Agent, Determining Party, Seller or Dealer shall make
such adjustment in a commercially reasonable manner by reference to the effect
of such assuming that Dealer maintains a commercially reasonable Hedge Position.
Extraordinary Events:
New Shares:
Section 12.1(i) of the Equity Definitions is hereby amended by deleting the text
in clause (i) in its entirety and replacing it with the phrase “publicly quoted,
traded or listed on any of the New York Stock Exchange, the NASDAQ Global Select
Market or the NASDAQ Global Market (or their respective successors) and”.

Share-for-Share:
The definition of “Share-for-Share” set forth in Section 12.1(f) of the Equity
Definitions is hereby amended by the deletion of the parenthetical






--------------------------------------------------------------------------------





in clause (i) thereof.


Cancellation and Payment (Calculation Agent Determination):
Sections 12.2(e) and 12.3(d) and the first paragraph of Section 12.7(b) of the
Equity Definitions shall be amended by inserting the words “or Share Forward
Transaction” after the words “Option Transaction” in each place where such words
appear therein. Section 12.7(c) shall be deleted from the Equity Definitions,
and each reference in the Equity Definitions to “Section 12.7(c)” shall be
replaced with a reference to “Section 12.7(b)”.



Consequences of Merger Events:
Merger Event:
Applicable; provided Section 12.1(b) of the Equity Definitions is hereby amended
by (i) adding the words “or Issuer” after the words “relevant Shares”; and (ii)
deleting the word “or” after the parenthetical in line 10 thereof; provided
further that solely for the purposes of any event that would give rise to any
adjustment to the Discount by the Calculation Agent under this Transaction, the
definition of Merger Event is hereby amended by (1) deleting the remainder of
Section 12.1(b) following the definition of “Reverse Merger” in subsection (iv)
thereof; and (2) adding the words “(v) the sale or transfer of all or
substantially all of the assets of the Issuer, (vi) any acquisition by Issuer or
any of its subsidiaries where the estimated value of the aggregate consideration
transferable by Issuer or its subsidiaries exceeds 50% of the market
capitalization of the Issuer, in each case, as determined by the Calculation
Agent, in its commercially reasonable discretion, as of the date such
acquisition is first announced or (vii) any lease, exchange, transfer,
disposition (including, without limitation, by way of spin-off or distribution)
of assets (including, without limitation, any capital stock or other ownership
interests or other ownership interest in the Issuer’s subsidiaries) or other
similar event by Issuer or any of its subsidiaries where the estimated value of
the aggregate consideration transferable to or receivable by Issuer or its
subsidiaries exceeds 25% of the market capitalization of the Issuer, in each
case, as determined by the Calculation Agent, in its commercially reasonable
discretion, as of the date such transaction is first announced” after subsection
(iv).

Share-for-Share:
Modified Calculation Agent Adjustment; provided that the Calculation Agent shall
not adjust Relevant Contract Days.

Share-for-Other:
Cancellation and Payment (Calculation Agent Determination).

Share-for-Combined:
Cancellation and Payment (Calculation Agent Determination); provided that Dealer
may elect Component Adjustment.

Consequences of Tender Offers:
Tender Offer:
Applicable; provided that the definition of “Tender Offer” in Section 12.1 of
the Equity Definitions will be amended by replacing the phrase “greater than 10%
and less than 100% of the outstanding voting shares of the Issuer” in the third
and fourth line thereof with “(a) greater than 10% and less than 100% of the
outstanding Shares of the Issuer in the event that such Tender Offer is being
made by the Issuer or any subsidiary thereof or (b) greater than 15% and less
than 100% of the outstanding Shares of the Issuer in the event that such Tender
Offer is being made by any entity or person other than the Issuer or any
subsidiary thereof”.

Share-for-Share:
Modified Calculation Agent Adjustment; provided that the Calculation Agent shall
not adjust Relevant Contract Days.

Share-for-Other:
Modified Calculation Agent Adjustment; provided that the Calculation Agent shall
not adjust Relevant Contract Days.






--------------------------------------------------------------------------------





Share-for-Combined:
Modified Calculation Agent Adjustment; provided that the Calculation Agent shall
not adjust Relevant Contract Days.

Modified Calculation Agent Adjustment:
For greater certainty, the definition of “Modified Calculation Agent Adjustment”
in Sections 12.2 and 12.3 of the Equity Definitions shall be amended by (i)
adding the following italicized language after the parenthetical provision:
“(including adjustments to account for changes in volatility, expected
dividends, stock loan rate or liquidity relevant to the Shares or to the
Transaction) from the Exchange Business Day immediately preceding the
Announcement Date or the Determination Date, as applicable, to the first
Exchange Business Day immediately following the Merger Date (Section 12.2) or
Tender Offer Date (Section 12.3)” and (ii) deleting the phrase “expected
dividends,” from such parenthetical provision.

Announcement Date:
The definition of “Announcement Date” in Section 12.1 of the Equity Definitions
shall be amended by (i) replacing the word “leads to the” in the third and the
fifth lines thereof with the words “, if completed, would lead to a”; (ii)
replacing the words “voting shares” in the fifth line thereof with the word
“Shares”; and (iii) inserting the words “by any entity that is likely to be a
party to the transaction” after the word “announcement” in the second and the
fourth lines thereof; (iv) replacing the words “a firm” with the word “any” in
the second and fourth lines thereof; (v) inserting the words “or to explore the
possibility of engaging in” after the words “engage in” in the second line
thereto; and (vi) inserting the words “or to explore the possibility of
purchasing or otherwise obtaining” after the word “obtain” in the fourth line
thereto.

Announcement Event:
If an Announcement Event has occurred, the Calculation Agent shall have the
right to determine the economic effect of the Announcement Event on the
theoretical value of the Transaction (including without limitation any change in
volatility, stock loan rate or liquidity relevant to the Shares or to the
Transaction) (i) at a time that it deems appropriate, from the Announcement Date
to the date of such determination (the “Determination Date”), and (ii) on the
Valuation Date or on a date on which a payment amount is determined pursuant to
Section 6 of the Agreement or Sections 12.7 or 12.8 of the Equity Definitions,
from the Exchange Business Day immediately preceding the Announcement Date or
the Determination Date, as applicable, to the Valuation Date or the date on
which a payment amount is determined pursuant to Section 6 of the Agreement or
Sections 12.7 or 12.8 of the Equity Definitions. If any such economic effect is
material, the Calculation Agent may either (i) adjust the terms of the
Transaction to reflect such economic effect or (ii) terminate the Transaction,
in which case the Determining Party will determine the Cancellation Amount
payable by one party to the other; provided that the reference in Section
12.8(a) of the Equity Definitions to “Extraordinary Event” shall be replaced for
this purpose with a reference to “Announcement Event.” “Announcement Event”
shall mean the occurrence of the Announcement Date of a Merger Event or Tender
Offer or of a potential Merger Event or potential Tender Offer, or any publicly
announced change or amendment to any such announced transaction or event
(including any announcement relating to the abandonment thereof); provided that
if the Calculation Agent shall make any adjustment to the terms of the Share
Forward Transaction upon the occurrence of a particular Announcement Event, then
the Calculation Agent shall make an adjustment to the terms of the Share Forward
Transaction upon any announcement regarding the same event that gave rise to the
original Announcement Event, including, without limitation, regarding the
abandonment of any such event.

Composition of Combined Consideration:
Not Applicable; provided that, notwithstanding Sections 12.5(b) and






--------------------------------------------------------------------------------





12.1(f) of the Equity Definitions, to the extent that the composition of the
consideration for the relevant Shares pursuant to a Tender Offer or Merger Event
could be elected by an actual holder of the Shares, the Calculation Agent will,
in its commercially reasonable discretion, determine such composition.
Nationalization, Insolvency or Delisting:
Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any such exchange or quotation system, such
exchange or quotation system shall thereafter be deemed to be the Exchange.

Additional Disruption Events:
Change in Law:
Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) replacing the word “Shares” where it appears in
clause (X) thereof with the words “Hedge Position” and (iii) immediately
following the word “Transaction” in clause (X) thereof, adding the phrase “in
the manner contemplated by the Hedging Party on the Trade Date”.

Failure to Deliver:
Not Applicable.

Insolvency Filing:
Applicable; provided that the definition of “Insolvency Filing” in Section 12.9
of the Equity Definitions shall be amended by deleting the clause “provided that
such proceedings instituted or petitions presented by creditors and not
consented to by the Issuer shall not be deemed an Insolvency Filing” at the end
of such definition and replacing it with the following: “; or it has instituted
against it a proceeding seeking a judgment of insolvency or bankruptcy or any
other relief under any bankruptcy or insolvency law or other similar law
affecting creditors’ rights, or a petition is presented for its winding-up or
liquidation by a creditor and such proceeding is not dismissed, discharged,
stayed or restrained in each case within 15 days of the institution or
presentation thereof.”

Hedging Disruption:
Applicable.

Increased Cost of Hedging:
Applicable.

Loss of Stock Borrow:
Applicable; provided that Sections 12.9(a)(vii) and 12.9(b)(iv) of the Equity
Definitions are amended by deleting the words “at a rate equal to or less than
the Maximum Stock Loan Rate” and replacing it with the words “at a Borrow Cost
equal to or less than the Maximum Stock Loan Rate”.

For purposes of Section 12.9 of the Equity Definitions, all references to
“Hedging Shares” shall be deemed to be references to Dealer’s short position in
respect of the Transaction.
Borrow Cost:
The cost to borrow the relevant Shares, as determined by the Calculation Agent
in a commercially reasonable manner on the relevant date of determination. Such
costs shall include (a) the spread below FED-FUNDS earned on collateral posted
in connection with such borrowed Shares, net of any costs or fees, and (b) any
stock loan borrow fee payable for such Shares, expressed as fixed rate per
annum.

Maximum Stock Loan Rate:
200 basis points.

Increased Cost of Stock Borrow:
Applicable; provided that (a) Section 12.9(a)(viii) of the Equity Definitions






--------------------------------------------------------------------------------





shall be amended by deleting “rate to borrow Shares” and replacing it with
“Borrow Cost” and (b) Section 12.9(b)(v) of the Equity Definitions shall be
amended by (i) adding the word “or” immediately before the phrase “(B)”, (ii)
deleting subsection (C) in its entirety, (iii) replacing “either party” in the
penultimate sentence with “the Hedging Party”, and (iv) replacing the word
“rate” in clauses (X) and (Y) of the final sentence therein with the words
“Borrow Cost”.
Initial Stock Loan Rate:
25 basis points.

FED FUNDS:
For any day, the rate set forth for such day opposite the caption “Federal
funds”, as such rate is displayed on the page “OBFR01 <Index> <GO>” on the
BLOOMBERG Professional Service, or any successor page; provided that if no rate
appears for any day on such page, the rate for the immediately preceding day for
which a rate does so appear shall be used for such day.

Hedging Party:
Dealer or an affiliate of Dealer that is involved in the hedging of the
Transaction for all applicable Additional Disruption Events.

Hedge Positions:
The definition of “Hedge Positions” in Section 13.2(b) of the Equity Definitions
shall be amended by inserting the words “or an affiliate thereof” after the
words “a party” in the third line.

Determining Party:
Dealer for all applicable Extraordinary Events and any Announcement Event.

Acknowledgments:
Non-Reliance:
Applicable.

Agreements and Acknowledgments
Regarding Hedging Activities:
Applicable.

Additional Acknowledgments:
Applicable.



3.
Mutual Representations, Warranties and Agreements.



In addition to the representations, warranties and agreements in the Agreement
and those contained elsewhere herein, each of Dealer and Counterparty represents
and warrants to, and agrees with, the other party that:


(a)
Commodity Exchange Act. It is an “eligible contract participant” within the
meaning of Section 1a(18) of the U.S. Commodity Exchange Act, as amended (the
“CEA”). The Transaction has been subject to individual negotiation by the
parties. The Transaction has not been executed or traded on a “trading facility”
as defined in Section 1a(51) of the CEA;



(b)
Securities Act. It is a “qualified institutional buyer” as defined in Rule 144A
under the Securities Act of 1933, as amended (the “Securities Act”), or an
“accredited investor” as defined in Section 2(a)(15)(ii) of the Securities Act;
and



(c)
ERISA. The assets used in the Transaction (1) are not assets of any “plan” (as
such term is defined in Section 4975 of the U.S. Internal Revenue Code (the
“Code”)) subject to Section 4975 of the Code or any “employee benefit plan” (as
such term is defined in Section 3(3) of the U.S. Employee Retirement Income
Security Act of 1974, as amended (“ERISA”)) subject to Title I of ERISA, and (2)
do not constitute “plan assets” within the meaning of Department of Labor
Regulation 2510.3- 101, 29 CFR Section 2510-3-101.






--------------------------------------------------------------------------------







4.
Representations, Warranties and Agreements of Counterparty.



In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Counterparty further represents, warrants and agrees
that:


(a)
Reserved.



(b)
Counterparty shall promptly provide written notice to Dealer upon obtaining
knowledge of the occurrence of any event that would constitute an Event of
Default, a Potential Adjustment Event, a Merger Event or any other Extraordinary
Event; provided, however, that should Counterparty be in possession of material
non-public information regarding Counterparty, Counterparty shall not
communicate such information to Dealer;



(c)
(A) Counterparty is acting for its own account, and it has made its own
independent decisions to enter into the Transaction and as to whether the
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary, (B) Counterparty is not
relying on any communication (written or oral) of Dealer or any of its
affiliates as investment advice or as a recommendation to enter into the
Transaction (it being understood that information and explanations related to
the terms and conditions of the Transaction shall not be considered investment
advice or a recommendation to enter into the Transaction), (C) no communication
(written or oral) received from Dealer or any of its affiliates shall be deemed
to be an assurance or guarantee as to the expected results of the Transaction
and (D) has total assets of at least USD 50,000,000 as of the date hereof;



(d)
Counterparty (A) is capable of evaluating investment risks independently, both
in general and with regard to all transactions and investment strategies
involving a security or securities; and (B) will exercise independent judgment
in evaluating the recommendations of any broker-dealer or its associated
persons, unless it has otherwise notified the broker-dealer in writing;



(e)
Counterparty’s financial condition is such that it has no need for liquidity
with respect to its investment in the Transaction and no need to dispose of any
portion thereof to satisfy any existing or contemplated undertaking or
indebtedness;



(f)
Counterparty’s investments in and liabilities in respect of the Transaction,
which it understands are not readily marketable, are not disproportionate to its
net worth, and Counterparty is able to bear any loss in connection with the
Transaction, including the loss of its entire investment in the Transaction;



(g)
Counterparty is not as of the Trade Date, and shall not be after giving effect
to the Transaction, “insolvent” (as such term is defined in Section 101(32) of
the U.S. Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”)) and Counterparty would be able to purchase the number of Shares
underlying with the Transaction in compliance with the laws of the jurisdiction
of Counterparty’s incorporation or organization;



(h)
the Transaction, and any repurchase of the Shares by Counterparty in connection
with the Transaction, is pursuant to a publicly announced Share repurchase
program that has been approved by Counterparty’s board of directors, a copy of
such approval to be provided to Dealer upon request, (including engaging in
related derivative transactions) and any such repurchase has been, or shall if
so required be, publicly disclosed in its periodic filings under the Exchange
Act and its financial statements and notes thereto;



(i)
Counterparty understands, agrees and acknowledges that Dealer has no obligation
or intention to register the Transaction under the Securities Act, any state
securities law or other applicable federal securities law;



(j)
(A) each of Counterparty’s filings under the Securities Act and the Exchange Act
that are required to be filed have been filed and (B) as of the respective dates
thereof and as of the Trade Date, such filings when considered as a whole (with
the more recent such filings deemed to amend inconsistent statements contained
in any earlier such filings) do not contain any misstatement of a material fact
or omit any material fact required to be stated therein or necessary to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading;



(k)
Counterparty is not, and after giving effect to the Transaction will not be,
required to register as an “investment






--------------------------------------------------------------------------------





company” as such term is defined in the Investment Company Act of 1940, as
amended;


(l)
Counterparty understands, agrees and acknowledges that no obligations of Dealer
to it hereunder shall be entitled to the benefit of deposit insurance and that
such obligations shall not be guaranteed by any affiliate of Dealer or any
governmental agency;



(m)
without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Dealer is not making any representations or
warranties with respect to the treatment of the Transaction under any accounting
standards, including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, ASC Topic 480, Distinguishing Liabilities from Equity
and ASC 815-40, Derivatives and Hedging - Contracts in Entity’s Own Equity (or
any successor issue statements) or under FASB’s Liabilities & Equity Project;



(n)
Counterparty is not entering into the Transaction for the purpose of (i)
creating actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or (ii) manipulating the price
of, or facilitating a distribution of, the Shares (or any security convertible
into or exchangeable for the Shares);



(o)
Counterparty has not entered into any obligation that would contractually limit
it from effecting settlement under the Transaction and it agrees not to enter
into any such obligation during the term of the Transaction;



(p)
no federal, state or local (including non-U.S. jurisdictions) law, rule,
regulation or regulatory order applicable to the Shares would give rise to any
reporting, consent, registration or other requirement (including without
limitation a requirement to obtain prior approval from any person or entity) as
a result of Dealer or its affiliates owning or holding (however defined) Shares
other than any such law, rule, regulation or order that applies (A) to the
beneficial ownership of Shares under the Exchange Act or (B) solely as a result
of the business, identity, place of business or jurisdiction of organization of
Dealer or any such affiliate; and



(q)
the Available Share Number is equal to or greater than the Maximum Share Number
(each, as defined below), and any Shares delivered by Counterparty hereunder
shall, when delivered in accordance with the terms hereof, be validly issued,
fully paid and non-assessable.



5.
Other Provisions:



(a)
Method of Delivery. Whenever delivery of funds or other assets is required
hereunder by or to Counterparty, such delivery shall be effected through Agent.
In addition, all notices, demands and communications of any kind relating to the
Transaction between Dealer and Counterparty shall be transmitted exclusively
through Agent.



(b)
Rule 10b-18.



(i)
Except as disclosed to Dealer in writing prior to the Trade Date, Counterparty
represents and warrants to Dealer that it has not made any purchases of blocks
by or for itself or any of its Affiliated Purchasers pursuant to the one block
purchase per week exception in clause (b)(4) of Rule 10b-18 under the Exchange
Act (“Rule 10b-18”) during each of the four calendar weeks preceding such date
(“Rule 10b-18 purchase,” “blocks” and “Affiliated Purchaser”, each as defined in
Rule 10b-18).



(ii)
Counterparty agrees that it (A) will not, on any day during the Trading Period,
any Cash Settlement Pricing Period (regardless of whether Cash Settlement by
Counterparty applies) or any period (a “Share Termination Period”) beginning on
the date of any cancellation or termination of the Transaction and ending on the
date on which the Payment Obligation is satisfied or Termination Delivery Units
are delivered pursuant to paragraph 5(m), as the case may be, make, or permit to
be made (to the extent within Counterparty’s control), any public announcement
(as defined in Rule 165(f) under the Securities Act) of any Merger Transaction
or potential Merger Transaction (a “Public Announcement”) unless such public
announcement is made prior to the opening or after the close of the regular
trading session on the Exchange for the Shares; (B) shall promptly (but in any
event prior to the next opening of the regular trading session on the Exchange)
notify Dealer following any such announcement that such announcement has been
made; and (C) shall promptly (but in any






--------------------------------------------------------------------------------





event prior to the next opening of the regular trading session on the Exchange)
provide Dealer with written notice specifying (i) Counterparty’s average daily
Rule 10b- 18 Purchases (as defined in Rule 10b-18) during the three full
calendar months immediately preceding the announcement date that were not
effected through Dealer or its affiliates and (ii) the number of Shares
purchased pursuant to the proviso in Rule 10b-18(b)(4) under the Exchange Act
for the three full calendar months preceding the announcement date. Such written
notice shall be deemed to be a certification by Counterparty to Dealer that such
information is true and correct in all material respects. In addition,
Counterparty shall promptly notify Dealer of the earlier to occur of the
completion of such transaction and the completion of the vote by target
shareholders. “Merger Transaction” means any merger, acquisition or similar
transaction involving a recapitalization as contemplated by Rule 10b-
18(a)(13)(iv) under the Exchange Act. Counterparty acknowledges that a Public
Announcement could result in the occurrence of a Regulatory Disruption and shall
comply with paragraphs 5(c) and 5(c) below, and the parties agree that any such
occurrence shall be treated as a Potential Adjustment Event hereunder.


(c)
Rule 10b5-1. It is the intent of the parties that the Transaction comply with
the requirements of Rule 10b5-1(c)(1)(i)(A) and (B) of the Exchange Act (“Rule
10b5-1”), and the parties agree that this Confirmation shall be interpreted to
comply with the requirements of Rule 10b5-1(c), and Counterparty shall take no
action that results in the Transaction not so complying with such requirements.
For the avoidance of doubt, the parties hereto acknowledge that entry into any
Other ASR Transactions shall not fall within the ambit of the previous sentence.
Without limiting the generality of the preceding sentence, Counterparty
acknowledges and agrees that (A) Counterparty does not have, and shall not
attempt to exercise, any influence over how, when or whether Dealer (or its
affiliate) effects any purchases in connection with the Transaction, (B) during
the Trading Period, any Cash Settlement Pricing Period (regardless of whether
Cash Settlement by Counterparty applies) and any Share Termination Period
neither Counterparty nor its officers or employees shall, directly or
indirectly, communicate any information regarding Counterparty or the Shares to
any employee of Dealer or its affiliates who is directly involved with the
hedging of and trading with respect to the Transaction, (C) Counterparty is
entering into the Transaction in good faith and not as part of a plan or scheme
to evade compliance with federal securities laws including, without limitation,
Rule 10b-5 under the Exchange Act (“Rule 10b-5”) and (D) Counterparty will not
alter or deviate from this Confirmation or enter into or alter a corresponding
or hedging transaction or position with respect to the Shares. Counterparty also
acknowledges and agrees that any amendment, modification, waiver or termination
of this Confirmation must be effected in accordance with the requirements for
the amendment or termination of a “plan” as defined in Rule 10b5-1(c). Without
limiting the generality of the foregoing, any such amendment, modification,
waiver or termination shall be made in good faith and not as part of a plan or
scheme to evade the prohibitions of Rule 10b-5 and no such amendment,
modification or waiver shall be made at any time at which Counterparty or any
officer or director of Counterparty is aware of any material non- public
information regarding Counterparty or the Shares.



(d)
Company Purchases. Without the prior written consent of Dealer and except for
purchases that are not solicited by or on behalf of Counterparty, its affiliates
or affiliated purchasers (each as defined in Rule 10b-18 of the Exchange Act) or
purchases executed by Dealer or an Affiliate of Dealer, Counterparty shall not
purchase, and shall cause its affiliates or affiliated purchasers not to
directly or indirectly (including, without limitation, by means of any
cash-settled or other derivative instrument) purchase, offer to purchase, place
any bid or limit order that would effect a purchase of, or enter into any
derivative transaction that would reasonably be expected to result in any
purchase of, or commence any tender offer relating to, any Shares (or an
equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares on any Relevant Contract Day during the
Trading Period, any Cash Settlement Pricing Period (regardless of whether Cash
Settlement by Counterparty applies) or any Share Termination Period; provided
that this Section 5(d) shall not (i) limit the Counterparty’s ability, pursuant
to its employee incentive plan or dividend reinvestment program, to re-acquire
Shares in connection with the related equity transactions, (ii) limit
Counterparty’s ability to withhold shares to cover tax liabilities associated
with such equity transactions or (iii) limit Counterparty’s ability to grant
stock and options to “affiliated partners” (as defined in Rule 10b-18) or the
ability of such affiliated purchasers to acquire such stock or options, in
connection with the Counterparty’s compensation policies for directors, officers
and employees or any agreements with respect to the compensation of directors,
officers or employees of any entities that are acquisition targets of
Counterparty, and in connection with any such purchase Counterparty will be
deemed to represent to Dealer that such purchase does not constitute a “Rule
10b-18 Purchase”;






--------------------------------------------------------------------------------





provided further that Counterparty may repurchase a number of shares in the open
market on such Relevant Contract Day up to 5% of the ADTV (as defined under Rule
10b-18) available on such Relevant Contract Day through Dealer pursuant to
customary open market repurchase documentation agreed to between the
Counterparty and Dealer in compliance with the provisions of Rule 10b-18.


(e)
Regulation M. Counterparty is not on the date hereof, engaged in a distribution,
as such term is used in Regulation M under the Exchange Act (“Regulation M”), of
any securities of Counterparty, other than issuance of securities or activities
exempted from Regulation M by reasons of Rule 101(b) and (c) and 102(b), (c) and
(d) of Regulation M. Counterparty shall not, until the last date on which Shares
or Termination Delivery Units are deliverable, or any cash is payable, by either
party in respect of the Transaction, engage in any such distribution without
prior notice to Dealer (a “Distribution Notice”); provided that Counterparty may
only deliver up to three (3) Distribution Notices during the Trading Period.
Counterparty acknowledges that delivery of a Distribution Notice could result in
the occurrence of a Regulatory Disruption and shall comply with paragraph 5(c)
above; provided that delivery of a Distribution Notice in accordance with this
Section 5(e) (and the underlying distribution giving rise to such Distribution
Notice) shall not be treated as a Potential Adjustment Event hereunder unless
such Disruption Notice or Distribution Notices lead to more than eight Disrupted
Days in the Trading Period.



(f)
Additional Termination Events; Adjustment for Early Dividends.



(i)
Notwithstanding any other provision hereof, an “Additional Termination Event”
shall occur and Counterparty shall be the sole Affected Party pursuant to such
Additional Termination Event if on any day occurring after the Trade Date and on
or prior to the last Scheduled Trading Day in the Trading Period or, in any Cash
Settlement Pricing Period (regardless of whether Cash Settlement by Counterparty
applies) or any Share Termination Period:



1.
Counterparty declares a distribution, issue or dividend to existing holders of
the Shares with an ex-dividend date on or prior to the Valuation Date of (i) an
extraordinary cash dividend (other than any regular quarterly dividend in an
amount equal to or less than the Regular Dividend as specified in Schedule A),
(ii) a regular quarterly dividend in an amount greater than the Regular Dividend
as specified in Schedule A, (iii) securities or share capital of another issuer
acquired or owned (directly or indirectly) by Counterparty as a result of a
spin-off or other similar transaction or (iv) any other type of securities
(other than Shares, which may constitute a Potential Adjustment Event), rights
or warrants or other assets, in any case for no payment or for payment (cash or
other consideration) at less than the prevailing market price as determined by
Dealer (other than any dividend of any rights to holders of Shares pursuant to
an adoption by Counterparty of a stockholder rights plan during the term of the
Transaction; provided that any triggering or other event that results in such
rights becoming separated or distributed shall constitute a Dividend hereunder)
(any such distribution, issue or dividend, a “Dividend”). For avoidance of
doubt, such Dividend will not be included in the Payment Obligation (as defined
below); or



2.
The price per Share, as determined by the Calculation Agent, on any Exchange
Business Day falls below $12.49. In the case of this clause (ii), if Dealer so
notifies Counterparty (notwithstanding Section 6(b) of the Agreement), such
Exchange Business Day shall constitute the relevant Early Termination Date.



(ii)
If on any day, occurring after the Trade Date and on or prior to the last
Relevant Day in the Trading Period, Counterparty declares a distribution, issue
or dividend to existing holders of the Shares with an ex-dividend date on or
prior to the Valuation Date that is earlier than the expected ex-dividend date
specified in Schedule A, the Calculation Agent shall in a good faith
commercially reasonable manner make such adjustments to the exercise,
settlement, payment or any other terms of the Transaction as the Calculation
Agent determines appropriate to account for the economic effect on the
Transaction of such event.






--------------------------------------------------------------------------------







(g)
Share Delivery Conditions. If Physical Settlement by Counterparty applies,
Counterparty may deliver Free Shares in respect of its settlement obligations
only if the following conditions have been satisfied (the “Registration
Provisions”): (i) a registration statement (“Registration Statement”) (which may
be a shelf registration statement filed pursuant to Rule 415 under the
Securities Act) covering public resale by Dealer (or an affiliate thereof) of
any Shares delivered by Counterparty to Dealer under such Physical Settlement by
Counterparty (“Settlement Shares”) shall have been filed with, and declared
effective by, the Securities and Exchange Commission no later than the
Settlement Date and such Registration Statement continues to be in effect at all
times to and including the date that Dealer or its affiliate(s) has fully and
finally sold any Settlement Shares hereunder (“Distribution”) (provided that
Dealer shall use its commercially reasonable efforts to complete such
Distribution as soon as reasonably practicable), (ii) the contents of such
Registration Statement and of any prospectus supplement to the prospectus
included therein (including, without limitation, any sections describing the
plan of distribution) shall be reasonably satisfactory to Dealer, (iii) Dealer
shall have been afforded a commercially reasonable opportunity to conduct a due
diligence investigation with respect to Counterparty customary in scope for
transactions involving companies of a similar size or in a similar industry
pursuant to which Dealer (or an affiliate thereof) acts as an underwriter of
equity securities and the results of such investigation are reasonably
satisfactory to Dealer, in its commercially reasonable discretion (provided that
Dealer shall enter into customary non-disclosure agreements in connection with
such due diligence), and (iv) as of the Settlement Date, an agreement between
Dealer and Counterparty of commercially reasonable and customary underwriting
terms for companies of a similar size or in a similar industry, including but
not limited to commercially reasonable underwriting fees and commissions,
indemnification and contribution and reasonable due diligence (the “Underwriting
Agreement”) shall have been entered into with Dealer in connection with the
public resale of the Settlement Shares by Dealer (or an affiliate thereof).



Counterparty agrees that any Registration Statement it files for purposes of
Physical Settlement by Counterparty pursuant to the provisions above, at the
time the same becomes effective, will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein to
make the statements therein not misleading. Counterparty represents that any
prospectus delivered to Dealer in connection with sales made under the
Registration Statement (as such prospectus may be supplemented from time to
time) will not include an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.


If Physical Settlement by Counterparty applies, Counterparty may deliver
Restricted Shares in respect of its settlement obligations only if the following
conditions have been satisfied:


(i)all Restricted Shares shall be delivered to Dealer (or any affiliate of
Dealer designated by Dealer) pursuant to the exemption from the registration
requirements of the Securities Act provided by Section 4(a)(2) thereof;


(ii)as of or prior to the date of delivery, Dealer and any potential purchaser
of any such shares from Dealer (or any affiliate of Dealer designated by Dealer)
identified by Dealer shall be afforded a commercially reasonable opportunity to
conduct a due diligence investigation with respect to Counterparty customary in
scope for private placements of equity securities of similar size (including,
without limitation, the right to have made available to them for inspection all
financial and other records, pertinent corporate documents and other information
reasonably requested by them (provided that Dealer shall enter into customary
non-disclosure agreements)); and


(iii)as of the date of delivery, Counterparty shall enter into an agreement (a
“Private Placement Agreement”) with Dealer (or any affiliate of Dealer
designated by Dealer) in connection with the private placement of such shares by
Counterparty to Dealer (or any such affiliate) and the private resale of such
shares by Dealer (or any such affiliate), substantially similar to private
placement purchase agreements customary for private placements of equity
securities of similar size for companies of a similar size or in a similar
industry, in form and substance reasonably satisfactory to Dealer, which Private
Placement Agreement shall include, without limitation, provisions substantially
similar to those contained in such private placement purchase agreements for
companies of a similar size or in a similar industry, and shall provide for the
payment by Counterparty of all commercially reasonable and documented fees and
expenses of Dealer (or an affiliate thereof) in connection with such resale,
including commercially and documented reasonable customary private placement
fees and all commercially reasonable and documented fees and expenses of counsel
for Dealer (or





--------------------------------------------------------------------------------





an affiliate thereof), and shall contain representations, warranties, covenants
and agreements of Counterparty reasonably necessary or advisable to establish
and maintain the availability of an exemption from the registration requirements
of the Securities Act for such resales.


(h)
Transfer or Assignment. Counterparty may not transfer or assign any of its
rights or obligations under the Transaction or the Agreement without the prior
written consent of Dealer. Notwithstanding any provision of the Agreement to the
contrary, Dealer may, subject to applicable law, freely transfer and assign
(“Transfer”) all of its rights and obligations under the Transaction and the
Agreement without the consent of Counterparty to (1) any affiliate of Dealer
that has a credit rating that is not lower than the credit rating of Dealer
immediately prior to the time of such proposed transfer or (2) an affiliate of
Dealer whose obligations are guaranteed by Dealer.



Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities to or from Counterparty, Dealer may designate any of its
affiliates (a “Designated Affiliate”) to purchase, sell, receive or deliver such
Shares or other securities and otherwise to perform Dealer’ obligations in
respect of the Transaction and any such designee may assume such obligations.
Dealer shall be discharged of its obligations to Counterparty to the extent that
such Designated Affiliate performs in full all of the obligations of Dealer
designated by Dealer to such Designated Affiliate under this Transaction.


(i)
Role of Agent. Each of Dealer and Counterparty acknowledges to and agrees with
the other party hereto and to and with the Agent that (i) the Agent is acting as
agent for Dealer under the Transaction pursuant to instructions from such party,
(ii) the Agent is not a principal or party to the Transaction, (iii) the Agent
shall have no responsibility, obligation or liability, by way of issuance,
guaranty, endorsement or otherwise in any manner with respect to the performance
of either party under the Transaction, (iv) Dealer and the Agent have not given,
and Counterparty is not relying (for purposes of making any investment decision
or otherwise) upon, any statements, opinions or representations (whether written
or oral) of Dealer or the Agent, other than the representations expressly set
forth in this Confirmation or the Agreement, and (v) each party agrees to
proceed solely against the other party, and not the Agent, to collect or recover
any money or securities owed to it in connection with the Transaction.
Notwithstanding anything to the contrary herein, Dealer agrees it is directly
liable to Counterparty for the negligence, gross negligence or willful
misconduct of Agent in connection with the Transaction. Each party hereto
acknowledges and agrees that the Agent is an intended third party beneficiary
hereunder. Counterparty acknowledges that the Agent is an affiliate of Dealer.
Dealer will be acting for its own account in respect of this Confirmation and
the Transaction contemplated hereunder.



(j)
Regulatory Provisions. The time of dealing for the Transaction will be confirmed
by Dealer upon written request by Counterparty. The Agent will furnish to
Counterparty upon written request a statement as to the source and amount of any
remuneration received or to be received by the Agent in connection with the
Transaction.



(k)
No Netting or Setoff. Obligations under the Transaction shall not be netted,
recouped or set off (including pursuant to Section 6 of the Agreement) against
any other obligations of the parties, whether arising under the Agreement, this
Confirmation, under any other agreement between the parties hereto, by operation
of law or otherwise, and no other obligations of the parties shall be netted,
recouped or set off (including pursuant to Section 6 of the Agreement) against
obligations under the Transaction, whether arising under the Agreement, this
Confirmation, under any other agreement between the parties hereto, by operation
of law or otherwise, and each party hereby waives any such right of setoff,
netting or recoupment.



(l)
Staggered Settlement. Dealer may, by notice to Counterparty on or prior to any
Settlement Date (a “Nominal Settlement Date”), elect to deliver any Shares
deliverable on such Nominal Settlement Date on two or more dates (each, a
“Staggered Settlement Date”) or at two or more times on the Nominal Settlement
Date (“Staggered Settlement”) as follows: (i) in such notice, Dealer will
specify to Counterparty the related Staggered Settlement Dates (each of which
will be on or prior to such Nominal Settlement Date) or delivery times and how
it will allocate the Shares it is required to deliver under the applicable
settlement method above among the Staggered Settlement Dates or delivery times;
and (ii) the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates shall be taken into account for
purposes of determining the Number of Shares to be Delivered at the Nominal
Settlement Date; provided that in no event shall any Staggered Settlement Date
be postponed to a date later than the Final Termination Date; provided further
that in no event shall any Staggered Settlement reduce the total Number of
Shares to be Delivered that Dealer is obligated to deliver to Counterparty under
this Transaction.






--------------------------------------------------------------------------------







(m)
Alternative Calculations and Counterparty Payment on Early Termination and on
Certain Extraordinary Events. If Dealer owes Counterparty or if Counterparty
owes Dealer any amount in connection with the Transaction (i) pursuant to
Sections 12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions or
“Announcement Event” above or (ii) pursuant to Section 6(d)(ii) of the Agreement
(a “Payment Obligation”), Counterparty or Dealer, as the case may be, shall
satisfy such Payment Obligation by delivery of Termination Delivery Units (as
defined below) unless Counterparty gives irrevocable telephonic notice to Dealer
of its election to the contrary, confirmed in writing within one Scheduled
Trading Day, no later than noon New York time on the Early Termination Date or
other date the Transaction is cancelled or terminated, as applicable, where such
notice shall include a representation and warranty from Counterparty that it is
not, as of the date of the telephonic notice and the date of such written
notice, aware of any material non-public information concerning itself or the
Shares and Dealer consents in writing to such election. Within a commercially
reasonable period of time following the date on which the Payment Obligation
would otherwise become due, Dealer shall deliver to Counterparty or Counterparty
shall deliver to Dealer, as the case may be, a number of Termination Delivery
Units having a fair market value (net of any commercially reasonable brokerage
and underwriting commissions and fees, or any commercially reasonable customary
private placement fees, in the case of a delivery of Termination Delivery Units
by Counterparty) equal to the amount of such Payment Obligation, as determined
by the Calculation Agent in its good faith and commercially reasonable
discretion. If the provisions set forth in this paragraph are applicable, the
provisions of Sections 9.8, 9.9, 9.10, 9.11 (modified as described above) and
9.12 of the Equity Definitions shall be applicable, except that all references
to “Shares” shall be read as references to “Termination Delivery Units.” Any
purchases made by the Dealer to fulfill their delivery obligation of Shares or
Termination Delivery Units pursuant to this paragraph 5(m) shall be made on
Relevant Days. “Termination Delivery Units” means in the case of a Termination
Event, Event of Default, Tender Offer, Announcement Event, Insolvency Filing,
Reverse Merger or Delisting, one Share or, in the case of Nationalization,
Insolvency or Merger Event (other than a Reverse Merger), a unit consisting of
the number or amount of each type of property received by all or substantially
all hypothetical holders of Shares (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Nationalization, Insolvency or Merger Event; provided that if such
Nationalization, Insolvency or Merger Event involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash.



(n)
No Material Non-Public Information. On the Trade Date, Counterparty represents
and warrants to Dealer that it is not aware of any material non-public
information (as such term is used for the purposes of securities laws and
regulations prohibiting trading on the basis of such information, including
Section 10(b) of the Exchange Act and the Rules promulgated thereunder)
concerning itself or the Shares.



(o)
Maximum Number of Shares. Notwithstanding anything to the contrary herein, the
number of Shares issuable by Counterparty at settlement or pursuant to paragraph
5(m) shall not exceed 30,000,000 Shares (the “Maximum Share Number”), as
adjusted by Calculation Agent to account for any subdivision, stock-split, stock
combination, reclassification or similar dilutive or anti- dilutive event with
respect to the Shares resulting from corporate action of the Issuer.
Notwithstanding anything to the contrary herein or in the Equity Definitions,
the Maximum Share Number will not be adjusted on account of any event that (x)
constitutes a Potential Adjustment Event solely on account of Section
11.2(e)(vii) of the Equity Definitions and (y) is not within Counterparty’s
control; provided that if the Maximum Share Number would exceed the number of
Shares that have been authorized but unissued Shares that are not reserved for
other purposes (the “Available Share Number”), Counterparty will use its
commercially reasonable efforts to increase the Available Share Number to enable
it to satisfy all obligations hereunder.



(p)
Tax Disclosure. Notwithstanding anything to the contrary herein, in the Equity
Definitions or in the Agreement, and notwithstanding any express or implied
claims of exclusivity or proprietary rights, the parties (and each of their
employees, representatives or other agents) are authorized to disclose to any
and all persons, beginning immediately upon commencement of their discussions
and without limitation of any kind, the tax treatment and tax structure of the
Transaction, and all materials of any kind (including opinions or other tax
analyses) that are provided by either party to the other relating to such tax
treatment and tax structure.



(q)
Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights with respect to the
Transaction that are senior to the claims of common stockholders of Counterparty
in any U.S. bankruptcy proceedings of Counterparty; provided that nothing herein
shall limit






--------------------------------------------------------------------------------





or shall be deemed to limit Dealer’ right to pursue remedies in the event of a
breach by Counterparty of its obligations and agreements with respect to the
Transaction except in any U.S. bankruptcy proceedings of Counterparty; provided
further that nothing in this paragraph shall limit or shall be deemed to limit
Dealer’ rights in respect of any transactions other than the Transaction.


(r)
No Collateral. Notwithstanding any provision of this Confirmation, the
Agreement, Equity Definitions or any other agreement between the parties to the
contrary, the obligations of Counterparty under the Transaction are not secured
by any collateral.



(s)
Securities Contract. The parties hereto agree and acknowledge that Dealer is one
or more of a “financial institution” and “financial participant” within the
meaning of Sections 101(22) and 101(22A) of the Bankruptcy Code. The parties
hereto further agree and acknowledge (A) that this Confirmation is a “securities
contract,” as such term is defined in Section 741(7) of the Bankruptcy Code,
with respect to which each payment and delivery hereunder or in connection
herewith is a “termination value,” “payment amount” or “other transfer
obligation” within the meaning of Section 362 of the Bankruptcy Code and a
“settlement payment” (as such term is defined in Section 741(8) of the
Bankruptcy Code) or a “transfer” within the meaning of Section 546 of the
Bankruptcy Code and (B) that Dealer is entitled to the protections afforded by,
among other sections, Section 362(b)(6), 362(b)(27), 362(o), 546(e), 546(j),
548(d)(2), 555 and 561 of the Bankruptcy Code.



(t)
Wall Street Transparency and Accountability Act of 2010. The parties hereby
agree that none of (i) Section 739 of the Wall Street Transparency and
Accountability Act of 2010 (the “WSTAA”), (ii) any similar legal certainty
provision included in any legislation enacted, or rule or regulation
promulgated, on or after the Trade Date, (iii) the enactment of the WSTAA or any
regulation under the WSTAA, (iv) any requirement under the WSTAA or (v) any
amendment made by the WSTAA shall limit or otherwise impair either party’s right
to terminate, renegotiate, modify, amend or supplement this Confirmation, any
Transaction hereunder or the Agreement, as applicable, arising from a
termination event, force majeure, illegality, increased cost, regulatory change
or similar event under this Confirmation, the Equity Definitions or the
Agreement (including, but not limited to, any right arising from any Change in
Law, Insolvency Filing, Hedging Disruption, Increased Cost of Hedging, Loss of
Stock Borrow, Increased Cost of Stock Borrow, or Illegality (as defined in the
Agreement)).



(u)
Termination Currency. The Termination Currency shall be USD.



(v)
Right to Extend. Dealer may postpone any potential Valuation Date or postpone or
extend any other date of valuation or delivery with respect to some or all of
the relevant Shares, if Dealer determines, in its commercially reasonable
discretion, that such postponement or extension is reasonably necessary or
appropriate to preserve Dealer’s commercially reasonable hedging or commercially
reasonable hedge unwind activity hereunder in light of existing liquidity
conditions (including but not limited to the liquidity in the stock borrow
market) or to enable Dealer to effect purchases or sale of Shares in connection
with its commercially reasonable hedging, commercially reasonable hedge unwind
or settlement activity hereunder in a manner that would, if Dealer were Issuer
or an affiliated purchaser of Issuer, be in compliance with applicable legal,
regulatory or self- regulatory requirements, or with related policies and
procedures applicable to Dealer; provided that in no event shall a Valuation
Date be postponed to a date later than the Final Termination Date.



(w)
Acknowledgement. Counterparty acknowledges that:



(i)
during the term of any Transaction, Dealer and its affiliates may buy or sell
Shares or other securities or buy or sell options or futures contracts or enter
into swaps or other derivative securities in order to establish, adjust or
unwind its hedge position with respect to the Transaction;



(ii)
Dealer and its affiliates may also be active in the market for the Shares and
derivatives linked to the Shares other than in connection with hedging
activities in relation to the Transaction, including acting as agent or as
principal and for its own account or on behalf of customers;



(iii)
Dealer shall make its own determination as to whether, when or in what manner
any hedging or market activities in Counterparty’s securities shall be conducted
and shall do so in a






--------------------------------------------------------------------------------





manner that it deems appropriate to hedge its price and market risk with respect
to the Forward Price and the 10b-18 VWAP; and


(iv)
any market activities of Dealer and its affiliates with respect to the Shares
may affect the market price and volatility of the Shares, as well as the Forward
Price and the 10b-18 VWAP, each in a manner that may be adverse to Counterparty.



(x)
Governing Law. This Confirmation and the Agreement, and any claims, causes of
action or disputes arising hereunder or thereunder or relating hereto or
thereto, shall be governed by the laws of the State of New York (without
reference to choice of law doctrine that would lead to the application of the
laws of any jurisdiction other than New York).



(y)
Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and (ii)
acknowledges that it and the other party have been induced to enter into the
Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.



(z)
Dealer Agreement Regarding Hedging Activities. From and including the first day
of the Trading Period to and including the earlier of (i) the Other ASR
Completion Date (as defined below) and (ii) the last Relevant Day in the Trading
Period or, if the Number of Shares to be Delivered is negative, the last day of
the Cash Settlement Pricing Period, Dealer may make purchases or sales of Shares
on any Scheduled Trading Day that is not a Relevant Contract Day provided that
such purchases or sales are in connection with dynamic hedge adjustments of
Dealer’s exposure to the Transaction as a result of any equity optionality. For
the avoidance of doubt, this Section 5(z) is not intended to restrict Dealer’s
Hedging Activity in or referencing the Shares on any Relevant Contract Day.
“Other ASR Completion Date” means, in respect of the Other ASR Transaction, the
termination date, however defined, or, if the number of shares to be delivered
(however defined) is negative, the last day of the cash settlement pricing
period (however defined).



(aa)
2013 EMIR Portfolio Reconciliation, Dispute Resolution and Disclosure Protocol.
The parties agree that the terms of the 2013 EMIR Portfolio Reconciliation,
Dispute Resolution and Disclosure Protocol published by ISDA on July 19, 2013
(“Protocol”) apply to the Agreement as if the parties had adhered to the
Protocol without amendment. In respect of the Attachment to the Protocol, (i)
the definition of “Adherence Letter” shall be deemed to be deleted and
references to “Adherence Letter” shall be deemed to be to this section (and
references to “such party’s Adherence Letter” and “its Adherence Letter” shall
be read accordingly), (ii) references to “adheres to the Protocol” shall be
deemed to be “enters into the Agreement”, (iii) references to “Protocol Covered
Agreement” shall be deemed to be references to the Agreement (and each “Protocol
Covered Agreement” shall be read accordingly), and (iv) references to
“Implementation Date” shall be deemed to be references to the date of this
Confirmation. For the purposes of this section:

1.
Dealer is a Portfolio Data Sending Entity and Counterparty is a Portfolio Data
Receiving Entity;

2.
Dealer and Counterparty may use a Third Party Service Provider, and each of
Dealer and Counterparty consents to such use including the communication of the
relevant data in relation to Dealer and Counterparty to such Third Party Service
Provider for the purposes of the reconciliation services provided by such
entity.

3.
The Local Business Days for such purposes in relation to Dealer and Counterparty
is New York, New York, USA.

4.
The following are the applicable email addresses.

Portfolio Data:
Dealer: MarginServicesPortRec@barclays.com

Counterparty: cportman@juniper.net
Notice of discrepancy:
Dealer: PortRecDiscrepancy@barclays.com

Counterparty: cportman@juniper.net
Dispute Notice:
Dealer: EMIRdisputenotices@barclays.com

Counterparty: cportman@juniper.net





--------------------------------------------------------------------------------







(bb)
NFC Representation Protocol. The parties agree that the provisions set out in
the Attachment to the ISDA 2013 EMIR NFC Representation Protocol published by
ISDA on March 8, 2013 (the “NFC Representation Protocol”) shall apply to the
Agreement as if each party were an Adhering Party under the terms of the NFC
Representation Protocol. In respect of the Attachment to the Protocol, (i) the
definition of “Adherence Letter” shall be deemed to be deleted and references to
“Adherence Letter” shall be deemed to be to this section (and references to “the
relevant Adherence Letter” and “its Adherence Letter” shall be read
accordingly), (ii) references to “adheres to the Protocol” shall be deemed to be
“enters into the Agreement”, (iii) references to “Covered Master Agreement”
shall be deemed to be references to the Agreement (and each “Covered Master
Agreement” shall be read accordingly), and (iv) references to “Implementation
Date” shall be deemed to be references to the date of this Confirmation.
Counterparty confirms that it enters into this Confirmation as a party making
the NFC Representation (as such term is defined in the NFC Representation
Protocol). Counterparty shall promptly notify Dealer of any change to its status
as a party making the NFC Representation.



(cc)
Part 2(b) of the ISDA Schedule - Payee Representation:





For the purpose of Section 3(f) of this Agreement, Counterparty makes the
following representation to Dealer:


Counterparty is a corporation established under the laws of Delaware.


For the purpose of Section 3(f) of this Agreement, Dealer makes the following
representation to Counterparty:


(A)Each payment received or to be received by it in connection with this
Agreement is effectively connected with its conduct of a trade or business
within the United States; and


(B)It is a “foreign person” (as that term is used in Section 1.6041-4(a)(4) of
the United States Treasury Regulations) for United States federal income tax
purposes.


(dd)
Part 3(a) of the ISDA Schedule - Tax Forms:



Party Required to Deliver Document


 
Form/Document/Certificate
Date by which to be Delivered
Counterparty
A complete and duly executed W-9.
(i) Upon execution and delivery of this Agreement; (ii) promptly upon
commercially reasonable demand by Dealer; and (iii) promptly upon learning that
any such Form previously provided by Counterparty has become obsolete or
incorrect.
Dealer
A complete and duly executed United States Internal Revenue Service Form W-8ECI
(or successor thereto.)
(i) Upon execution and delivery of this Agreement; and (ii) promptly upon
learning that any such Form previously provided by Dealer has become obsolete or
incorrect.



6.
Account Details:

(a)
Account for payments to Counterparty:

To be provided by Counterparty upon request
Account for delivery of Shares to Counterparty:
To be provided by Counterparty upon request.







--------------------------------------------------------------------------------





(b)
Account for payments to Dealer:



Bank: Barclays Bank plc NY
ABA# 026 00 2574
BIC: BARCUS33
Acct: 50038524
Beneficiary: BARCGB33
Ref: Barclays Bank plc London Equity Derivatives


7.
Offices:



The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.


The Office of Dealer for the Transaction is: Inapplicable, Dealer is not a
Multibranch Party.


8.
Notices:



For purposes of this Confirmation:
(a)
Address for notices or communications to Counterparty:



Juniper Networks, Inc.
Attention: Chief Financial Officer
Telephone No.: (408) 745-2000
Facsimile No.: (408) 745-2100


(b)
Address for notices or communications to Dealer:



Barclays Bank PLC
c/o Barclays Capital Inc.
745 Seventh Ave.
New York, NY 10019
Attn:    David Levin
Telephone:    (+1) 212-526-8098
Facsimile:     (+1) 718-422-0232




This Confirmation may be executed in several counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.





--------------------------------------------------------------------------------





Counterparty hereby agrees to check this Confirmation and to confirm that the
foregoing correctly sets forth the terms of the Transaction by signing in the
space provided below and returning to Dealer a facsimile of the fully-executed
Confirmation to Dealer at (718)422-0232. Originals shall be provided for your
execution upon your request.


Very truly yours,


BARCLAYS BANK PLC


By:
/s/ David Levin
 
Name: David Levin
 
Title: Managing Director



Accepted and confirmed as of the Trade Date:


JUNIPER NETWORKS, INC.
By:
/s/ Kenneth B. Miller
 
 
Name: Kenneth B. Miller
 
Title: Executive Vice President and Chief Financial Officer






--------------------------------------------------------------------------------





SCHEDULE A




For the purposes of the Transaction, the following terms shall have the
following values/meanings:


1. Prepayment Amount:
USD 375,000,000



2. Maximum Maturity Date:
August 3, 2018



3. Minimum Maturity Date:
May 10, 2018



4. Final Termination Date:
August 31, 2018



5. Discount:
USD 0.6708



6. Initial Shares:
11,627,906



7. Regular Dividend:
USD 0.18 per Share per quarter, with ex-dividend dates occurring on February 28,
2018 and May 31, 2018.



8. Relevant Days:


 
Relevant Day
1
02/13/18
2
02/15/18
3
02/20/18
4
02/22/18
5
02/26/18
6
02/28/18
7
03/02/18
8
03/06/18
9
03/08/18
10
03/12/18
11
03/14/18
12
03/16/18
13
03/20/18
14
03/22/18
15
03/26/18
16
03/28/18
17
04/02/18
18
04/04/18
19
04/06/18
20
04/10/18
21
04/12/18
22
04/16/18
23
04/18/18
24
04/20/18
25
04/24/18
26
04/26/18
27
04/30/18
28
05/02/18
29
05/04/18






--------------------------------------------------------------------------------





30
05/08/18
31
05/10/18
32
05/14/18
33
05/16/18
34
05/18/18
35
05/22/18
36
05/24/18
37
05/29/18
38
05/31/18
39
06/04/18
40
06/06/18
41
06/08/18
42
06/12/18
43
06/14/18
44
06/18/18
45
06/20/18
46
06/22/18
47
06/26/18
48
06/28/18
49
07/02/18
50
07/06/18
51
07/10/18
52
07/12/18
53
07/16/18
54
07/18/18
55
07/20/18
56
07/24/18
57
07/26/18
58
07/30/18
59
08/01/18
60
08/03/18




